DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uetani (US Publication 2017/0262731 A1), in view of Whitman (US Publication 2006/0245644 A1).
As per claim 1, Uetani teaches the invention substantially as claimed including an image processing apparatus (ABSTRACT) for execution of image processing on an input image, the image processing apparatus comprising: 
a memory (FIG. 1); and 

replace a partial image of a predetermined region within the input image with a test image (FIG. 4 “test data period”; para. [0044]-[0046]), and
detect presence or absence of a failure of the image processing apparatus based on the test image that has been subjected to the image processing (ABSTARCT; FIG. 5; para. [0016], [0063]-[0064]).
Uetani however, does not teach retaining the partial image, and replacing the test image that has been subjected to the image processing with the retained partial image, after detecting the presence or absence of the failure. 
  	Whitman discloses a device for undoing red-eye correction (ABSTRACT). Specifically, Whitman performs automatic red-eye correction on a digital image, saves the original image data and a location indicator from each portion of the digital image on which red-eye correction is performed, and replaces the corrected portion with the saved corresponding original image data portion. See FIG. 2A-2D, FIG. 3A-3C and para. [0023]-[0029]. 
Taking the combined teachings of Uetani and Whitman as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider retaining the partial image from image processing and replacing the processed image portion with the retained partial image in order to restore the original image portion before image processing. 



Claim 5, an independent method claim, is rejected as applied to corresponding apparatus claim 1 above.

Claim 6, an independent medium claim, is rejected as applied to corresponding apparatus claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uetani (US Publication 2017/0262731 A1), in view of Whitman (US Publication 2006/0245644 A1), as applied above to claim 1, and further in view of Lee et al. (US Publication 2006/0126956 A1, hereafter Lee).
As per claim 2, dependent upon claim 1, Uetani in view of Whitman does not teach the claimed limitations.
Lee discloses a method of coding/decoding an image (ABSTRACT). Specifically, Lee inserts a one-bit flag into each image frame indicating whether or not the coded data corresponds to the first frame. Specifically, when only the object region is coded during the coding operation on the successive images, `1` is inserted as a flag. On the other hand, when the entire image region is coded, ` 0` is inserted as a flag (FIG. 5; para. [0048]-[0049]). 
. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/XUEMEI G CHEN/Primary Examiner, Art Unit 2664